        Case 1:20-cv-10898-NMG Document 27 Filed 04/09/21 Page 1 of 3



                   United States District Court
                     District of Massachusetts
___________________________________
                                     )
Samuel Bourne, individually and as )
Trustee of Lot 31 Realty Trust,      )
                                     )
          Plaintiff,                 )
                                     )    Civil Action No.
          v.                         )    20-10898-NMG
                                     )
Roy E. Gardner, et al.,              )
                                     )
          Defendants.                )
___________________________________ )

                            MEMORANDUM & ORDER

GORTON, J.

     This case arises from a property dispute between Samuel

Bourne (“Bourne” or “plaintiff”) and Roy E. Gardner (“Gardner”),

Dorothy L. Simpson (“Simpson”) and the Town of East Bridgewater

(“Town,” collectively “defendants”).

     Defendants moved to dismiss plaintiff’s complaint in June,

2020.   That motion was referred to United States Magistrate

Judge M. Page Kelley for a Report and Recommendation (“R&R”) on

the merits and, in December, 2020, she entered a R&R

recommending that this Court allow the motion to dismiss.

     On February 2, 2021, after consideration of plaintiff’s

objection, this Court accepted and adopted the R&R.           Pending




                                   - 1 -
         Case 1:20-cv-10898-NMG Document 27 Filed 04/09/21 Page 2 of 3



before the Court is Bourne’s motion for reconsideration of that

order.

I.   Motion for Reconsideration

     The First Circuit Court of Appeals (“First Circuit”) has

instructed that motions for reconsideration are appropriate only

     if the moving party presents newly discovered evidence, if
     there has been an intervening change in the law, or if the
     movant can demonstrate that the original decision was based
     on a manifest error of law or was clearly unjust.

United States v. Allen, 573 F.3d 42, 53 (1st Cir. 2009).             Such a

motion is “normally not a promising vehicle” for rearguing

theories already advanced “[u]nless the court has misapprehended

some material fact or point of law.” Palmer v. Champion

Mortgage, 465 F.3d 24, 30 (1st Cir. 2006).

     Here, plaintiff has not met the standard set forth in the

Allen decision cited above.        He instead contends that a recent

decision by the United States Supreme Court indicates that

defendants are not protected by the doctrine of qualified

immunity.     In the R&R accepted and adopted by this Court in

February, 2021, the magistrate judge specifically declined to

address the qualified immunity arguments made by defendants

because both the doctrine of res judicata and the prior-pending-

action doctrine were dispositive of all of plaintiff’s claims.

Qualified immunity is, therefore, irrelevant and plaintiff has

                                    - 2 -
      Case 1:20-cv-10898-NMG Document 27 Filed 04/09/21 Page 3 of 3



offered no basis upon which this Court should otherwise

reconsider its prior order.

     The Court will not order plaintiff to pay the fees and

costs associated with defendants’ opposition to the instant

motion.   Bourne should stand forewarned, however, that sanctions

will be imposed pursuant to Fed. R. Civ. P. 11 if he files

repetitive or frivolous motions or lawsuits in the future.

                                 ORDER

     For the foregoing reasons, the motion of plaintiff for

reconsideration of this Court’s order dated February 2, 2021

(Docket No. 23) is DENIED.



So ordered.


                                 /s/ Nathaniel M. Gorton
                                 Nathaniel M. Gorton
                                 United States District Judge


Dated April 9, 2021




                                 - 3 -
